Citation Nr: 0513922	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-07 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for low back pain.  The Veteran disagreed with the 
decision and in September 2000, the RO awarded the veteran 
service connection for low back pain with a 20 percent rating 
effective January 19, 1999.  The veteran requests a higher 
rating.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in March 2000.  A 
transcript of the hearing is of record.  In September 2003, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in April 
2005.

After review of the case file, it appears that the veteran's 
complete service medical records are not associated with the 
case file.  The RO should make efforts to obtain the 
veteran's service medical records and include them in the 
case file.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  For the period January 19, 1999, to September 25, 2003, 
the veteran's low back disability manifested with pain 
resulting in moderate limitation of motion and muscle spasm.

3.  For the period beginning September 26, 2003, the 
veteran's low back disability manifests with pain resulting 
in moderate limitation of motion and no muscle spasm, forward 
flexion to 70 degrees with pain, right lateral bending to 35 
degrees, left lateral bending to 35 degrees with pain, 
extension to 35 degrees, right rotation to 50 degrees with 
pain, and left rotation to 65 degrees with pain.


CONCLUSIONS OF LAW

1.  For the period January 19, 1999, to September 25, 2003, 
the criteria for an initial evaluation in excess of 20 
percent for low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  For the period commencing September 26, 2003, the 
criteria for an initial evaluation in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in January 1999, long before the enactment of the 
VCAA.  

Letters dated in January 2004, August 2004, and January 2005 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  The January 2005 letter 
requested the veteran to submit any evidence in his 
possession that pertained to his claim.  In addition, the 
letters informed him of the evidence required to substantiate 
his claim and that he should submit such evidence or provide 
VA with the information necessary for such evidence to be 
obtained on his behalf. 

Additionally, the August 1999 and August 2001 statements of 
the case and December 1999, October 2001, February 2003 and 
January 2005 supplemental statements of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from July 1963 to 
April 1965.

In January 1999, the veteran submitted a claim for service 
connection for a back injury incurred in service.

A February 1999 medical record from a private physician, 
M.P., M.D., stated that the veteran had chronic back pain and 
had surgery for a herniated nucleus pulposus with a 
discectomy at L5-S1.  The veteran still had chronic back pain 
and occasional pain down the left leg.

In April 1999, the veteran underwent a VA examination.  The 
veteran reported having had a lumbosacral laminectomy in 
1992.  He stated the pain in his back was intermittent and 
confined to his low back with numbness of his left leg.  
Activity made the pain worse.  Upon examination, the 
physician found that range of motion of the lower extremities 
was within normal limits.  Sensation was decreased to pin 
prick and light touch over the left lower extremity from L2 
through S1.  The right lower extremity was within normal 
limits with regard to sensation.  Muscle strength of both 
lower extremities was normal in all joints.  Deep tendon 
reflexes were present and equal.  Great toe dorsiflexion was 
within normal limits.  Straight leg raising was negative 
bilaterally.  There was no pain on palpation of the 
lumbosacral spine and there was no evidence of any muscle 
spasm or fasciculation of the lumbosacral paraspinal muscles.  
Active range of motion of the lumbosacral spine was within 
normal limits in all planes.  The veteran's gait was 
completely non-antalgic without the use of any assistive 
devices and there was no limp.  The diagnosis was low back 
pain with decreased sensation in the left lower extremity 
from L2 through S1.

A September 1999 medical record from M.P., M.D., showed that 
the veteran complained of increasing pain in the low back 
that went into the right groin area and down the left leg, 
which disturbed his sleep.  The physician noted pinpoint 
tenderness over the lumbosacral spine at about L5/S1.  The 
veteran's reflexes in the knees were 1/2 and symmetric.  His 
straight leg raising on the right caused pain into the back 
at about 20 degrees and could not get above 40 degrees.  
Straight leg raises on the left caused pain down the leg at 
about 30 degrees.  The diagnosis was lumbosacral spine 
disease with history of discectomy.

In an April 2000 letter, L.S., M.D., a private orthopedic 
surgeon, stated that the veteran's most current physical 
examination revealed a significant limitation of motion with 
pain and spasm on motion in the lower back.  The veteran also 
had weakness and numbness in the left leg with chronic 
sciatica.

In April 2000, the veteran underwent a VA examination.  He 
complained of pain in his low back with radiation into his 
left leg.  Physical examination revealed normal ranges of 
motion in the ankles, knees and hips.  There was active range 
of motion of the thoracolumbar spine in flexion of 45 
degrees, extension of 30 degrees, and lateral flexion of 35 
degrees on the right and left.  The physician opined that 
this was abnormal range of motion for the thoracolumbar spine 
because the veteran lacked 30 degrees of active flexion in 
the thoracolumbar spine.  Sensation was intact to pinprick 
and light touch over the dermatomes of the left and right 
lower extremity.   Muscle strength of the lower extremities 
was normal in all joints.  Deep tendon reflexes were present 
and equal.  Great toe dorsiflexion was normal and there was 
no leg length discrepancy.  Straight leg raising was negative 
bilaterally.  There was no pain on palpation of the 
lumbosacral spine and no evidence of muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  There 
were also no bony or soft tissue abnormalities of the 
lumbosacral spine.  The veteran's gait was completely non-
antalgic without the use of any assistive device and there 
was no limp.  The diagnosis was pain in the low back with 
decreased sensation to pinprick and light touch over the 
dermatomes of the left lower extremity and decreased active 
range of motion of the lumbosacral spine.

In September 2000, by rating decision, the RO granted the 
veteran service connection for low back pain with an 
evaluation of 20 percent.

A July 2001 medical record from the veteran's orthopedic 
surgeon showed the veteran having a range of motion of the 
thoracolumbar spine of 45 degrees of forward flexion, 10 
degrees extension, and 10 degrees of lateral bending with 
pain and spasms at the end points of motion.  The veteran 
demonstrated only 50 percent of normal rotation.  He had 
positive straight leg raising on the left side.

In the veteran's August 2001 notice of disagreement, he 
argued that the 20 percent rating failed to include 
consideration of his chronic sciatic.

In an October 2001 letter, the orthopedic surgeon opined that 
the veteran had 25 percent impairment, meaning the veteran 
was incapable of performing 25 percent of the normal 
activities that a normal unharmed person his age and status 
would do.  He also opined that this rendered the veteran 
totally disabled from his and most occupations.

In August 2004, the veteran underwent a VA examination.  The 
veteran reported having pain all day in the midline and down 
the left leg to the toes.  His entire left leg tingled and he 
had excessive weakness in the leg.  He had no bowel or 
bladder incontinence, but has had erectile dysfunction since 
1995.  He wore no brace, used no cane or crutch and had no 
physician-directed bed rest in the last 12 months.  He was 
unable to lift more than five pounds, walk more than one-
fourth of a mile and sit for more than 30 minutes.  He was on 
social security at the time of the examination.  He also 
stated that back pain flared with overexertion after which he 
could do minimal activity.

The VA examiner noted that the veteran walked with a limp.  
Physical examination of the thoracolumbosacral spine revealed 
some mild flattening, and no tenderness or spasm.  The 
veteran had a well-healed surgical scar in the lower lumbar 
region.  His range of motion of the thoracolumbar spine was 
right lateral bending to 35 degrees, left lateral bending to 
35 degrees with pain, extension to 35 degrees, flexion to 70 
degrees with pain, right rotation to 50 degrees with pain, 
and left rotation to 65 degrees with pain.  He had no 
diminution in any of these with repetitive testing.  He had 
normal deep tendon reflexes bilaterally, symmetrically at the 
knees, absent bilaterally symmetrically at the ankles.  He 
had normal motor in the right lower extremity at the left 
knee flexion and ankle extension and through the left lower 
extremity.  He had tingling and decreased sensation 
circumferentially throughout the left lower extremity.  He 
also had 1+ distal pulses, no measurable atrophy and a mild 
left positive straight leg raising.  The diagnosis was 
history of multiple low back injuries, status post surgery, 
with significant restricted activities as a result of low 
back pain.  X-rays of the spine revealed degenerative disc 
disease at L5-S1 and L1/L2 levels, mild vascular 
calcifications of aorta and iliac arteries, and slight 
wedging deformity of the T12 vertebrae.

In the veteran's representative's brief, the representative 
argued that a rating should be considered using 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 for intervertebral disc 
syndrome.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
23, 2002).

5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
23, 2002). 

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating invertebral 
disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  
In addition to renumbering the diagnostic codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities, with the possible exception of 
intervertebral disc syndrome (IVDS), are to be rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 




Under Diagnostic Code 5243, Intervertebral Disc Syndrome of 
the Lumbar Spine, the veteran's lumbar spine disability may 
be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, which means bed 
rest prescribed by a physician and treatment by a physician.  
The August 2004 examiner noted that the veteran had no 
physician-directed bed rest in the last 12 months.  In 
addition, there is no other medical evidence of record that 
shows the veteran required bed rest prescribed by a physician 
and treatment by a physician due to intervertebral disc 
syndrome.  Hence, consideration of the lumbar spine pathology 
under revised Diagnostic Code 5243 (formerly Code 5293) is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The veteran has a current rating of 20 percent for his low 
back disability.  The Board concludes that a rating in excess 
of 20 percent is not warranted under either the pre-September 
26, 2003, criteria or the amended criteria for rating 
disabilities of the spine.

Prior to September 26, 2003, the medical evidence of record 
shows that the veteran had pain in his back and pain and 
numbness down his left leg.  In an April 2000 letter, his 
orthopedic surgeon stated that the veteran had muscle spasm 
on motion in the lower back.  The July 2001 medical record 
also states that the veteran had muscle spasm.  Accepting a 
finding that the veteran had muscle spasm on motion of the 
back, according to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5295 (2002), a 20 percent rating is warranted for symptoms of 
muscle spasm on extreme forward bending.  Therefore, the 
veteran's symptoms would fit the 20 percent rating criteria 
under this diagnostic code.  Further, a rating in excess of 
20 percent is not warranted because there was no finding of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (2002).

Using 38 C.F.R. § 4.71a, DC 5292 for limitation of motion of 
the lumbar spine, instead of Diagnostic Code 5295, the 
veteran's symptoms would also warrant a 20 percent rating.  
The Board finds that the veteran's limitation of motion of 
the lumbar spine is moderate.  The April 1999 VA examiner 
found the veteran's range of motion of the lumbosacral spine 
to be within normal limits in all planes.  Further, the April 
2000 VA examiner noted decreased active range of motion of 
the thoracolumbar spine in flexion; however, the veteran's 
range of extension and lateral flexion were normal.  In an 
April 2000 letter, a private physician opined that the 
veteran had a significant limitation of motion of the spine, 
but did not give the degrees of the range of motion.  The 
July 2001 medical record from a private physician revealed 
that the veteran's range of motion of the back was manifested 
by 45 degrees of forward flexion, 10 degrees extension and 10 
degrees of lateral bending and 50 percent of normal rotation, 
which shows that the veteran had decreased range of motion of 
the back.  This evidence together supports a finding of a 
moderate limitation of range of motion of the back, which 
would warrant a 20 percent rating under this diagnostic code.  
See 38 C.F.R. § 4.71a, DC 5292.  The evidence does not 
support a 40 percent rating, which would be considered severe 
limitation of motion, because in April 2000, the veteran's 
extension and lateral flexion of the spine were normal.  In 
addition, the limitation of motion as described in the July 
2001 medical record does not correspond with a finding of 
severe limitation of motion of the spine.

Effective September 26, 2003, the veteran's low back 
disability also warrants a 20 percent evaluation.  His range 
of motion of the spine was shown by flexion to 70 degrees 
with pain, right lateral bending to 35 degrees, left lateral 
bending to 35 degrees with pain, extension to 35 degrees, 
right rotation to 50 degrees with pain and left rotation to 
65 degrees with pain.  A combination of the ranges of motion 
of the spine produces a range of motion of 290 degrees.  
Using the amended criteria, the veteran's range of motion of 
the spine corresponds to a 10 percent rating because forward 
flexion of the thoracolumbar spine was between 60 and 85 
degrees and the veteran had no muscle spasm.

Using the pre-September 26, 2003 criteria, the veteran's 
disability would correspond with the criteria for a 20 
percent rating using 38 C.F.R. § 4.71a, DC 5292 (2002).  The 
veteran does have limitation of motion with forward flexion.  
However, his lateral flexion and rotation were within normal 
limits and, therefore, his range of motion is considered 
moderately limited.  Because his lateral flexion and rotation 
were within normal limits, a higher rating is not 
appropriate, as the medical evidence does not support a 
finding of severe limitation of motion.  In addition, the 
veteran had evidence of pain, but no muscle spasm.  
Therefore, a higher rating using 38 C.F.R. § 4.71a, DC 5295 
(2002) is also not applicable because muscle spasm is needed 
for a rating of 20 percent or more.

In conclusion, for the period January 19, 1999, to September 
25, 2003, a rating in excess of 20 percent is not warranted.  
For the period September 26, 2003 to the present, the use of 
the pre-September 26, 2003 criteria for 38 C.F.R. § 4.71a, DC 
5292 (2002) as compared to the amended criteria of 38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2004) yields a higher rating of 20 
percent and the medical evidence of record does not support a 
finding of a rating in excess of 20 percent.


ORDER

For the period January 19, 1999 to the present, entitlement 
to an initial evaluation in excess of 20 percent for low back 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


